                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                          §
                                                §
JMV HOLDINGS LLC,                               §     CASE NO. 18-42552
                                                §        (Chapter 7)
DEBTOR                                          §

         TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY COUNSEL

                        14-DAY NEGATIVE NOTICE – LBR 2004(a):

Your rights may be affected by the relief sought in this pleading. You should read this
pleading carefully and discuss it with your attorney, if you have one in this bankruptcy
case. If you oppose the relief sought by this pleading, you must file a written objection,
explaining the factual and/or legal basis for opposing the relief.

No hearing will be conducted on this motion unless a written objection is filed with the
Clerk of the United States Bankruptcy Court and served upon the party filing this pleading
WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE shown in the certificate
of service unless the court shortens or extends the time for filing such objection. If no
objection is timely served and filed, this pleading shall be deemed to be unopposed, and the
court may enter an order granting the relief sought. If an objection is filed and served in a
timely manner, the court will thereafter set a hearing with appropriate notice. If you fail to
appear at the hearing, your objection may be stricken. The court reserves the right to set a
hearing on any matter.

TO THE HONORABLE BRENDA T. RHOADES, CHIEF U.S. BANKRUPTCY JUDGE:

         Christopher J. Moser, Trustee (“Trustee”), files his Application for Authority to Employ

Counsel for the Trustee (“Application”) as follows:

         1.     On November 9, 2018, JMV Holdings LLC (“Debtor”) filed with this Court a

voluntary petition under Chapter 11 of the Bankruptcy Code.

         2.     On May 15, 2019, the Debtor’s Chapter 11 case was converted to a case under

Chapter 7 of the Bankruptcy Code.

         3.     Christopher J. Moser was thereafter appointed as the Chapter 7 Trustee of the

Debtor’s bankruptcy estate.


TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY COUNSEL - Page 1
       4.      Trustee requests authority to employ the law firm of Quilling, Selander, Lownds,

Winslett & Moser, P.C. (“QSLW&M”), attorneys duly admitted to practice in this Court and

licensed to practice in the State of Texas.

       5.      Trustee believes that the employment of QSLW&M as counsel for the Trustee

would be in the best interest of the creditors and of this estate.

       6.      Trustee has selected the law firm of QSLW&M for the reason that it has

considerable experience in matters of this character, and the Trustee believes that QSLW&M is

well qualified to represent the Trustee herein.

       7.      The professional services which QSLW&M are to render to the Trustee include

but are not limited to, the following:

       a.      To assist the Trustee in selling property of the estate;

       b.      To assist the Trustee in determining the extent of property of the estate;

       c.      To investigate and pursue both litigation claims and avoidance claims on behalf of
               the bankruptcy estate;

       d.      To review proofs of claim filed against the Debtor’s estate, prepare appropriate
               objection to claims and to represent the Trustee at any claim objection hearings;

       e.      To give the Trustee legal advice with respect to his duties as Trustee;

       f.      To take such action as is necessary to preserve, protect and collect property of the
               estate;

       g.      To prepare on behalf of the Trustee all necessary applications, answers, orders,
               objections, reports and other legal documents; and

       h.      To perform any and all other legal services for the Trustee which may be
               necessary herein.

       8.      The terms of employment of QSLW&M as agreed to by the Trustee and subject to

the approval of this Court, are that certain attorneys and personnel within the firm will undertake

this representation at their respective standard hourly rates charged to all other clients whether in

bankruptcy or non-bankruptcy related matters. The Trustee has been informed that the normal
TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY COUNSEL - Page 2
hourly billing rates of QSLWM range from $300.00 to $500.00 per hour for shareholders and

$200.00 to $275.00 per hour for associates. The rate for paralegals is $100.00 per hour. The

hourly rates charged by QLSW&M are subject to periodic adjustment to reflect changing

economic conditions and increasing experience and expertise of its attorneys and personnel in

the area of bankruptcy law. It is contemplated that QSLW&M will seek compensation from the

Debtor’s estate based upon its normal hourly billing rates. It is further contemplated that

QSLW&M will seek interim compensation during the case as permitted by 11 U.S.C. §331.

        9.         To the best of Trustee’s knowledge, the firm of QSLW&M has no relationship or

connection with creditors of the Debtor’s estate or other parties in interest which would raise a

possible disqualification or conflict of interest herein in matters upon which it is to be employed

as counsel for the Trustee as evidenced by the Affidavit of Proposed Attorney for the Trustee,

attached hereto as Exhibit “A.”

        WHEREFORE, PREMISES CONSIDERED, Trustee prays that he be authorized to

employ the law firm of Quilling, Selander, Lownds, Winslett & Moser, P.C. to represent him as

Trustee in this proceeding, and that he have such other and further relief to which he may be

justly entitled.

                                               Respectfully submitted,

                                               QUILLING, SELANDER, LOWNDS,
                                               WINSLETT & MOSER, P.C.
                                               2001 Bryan Street, Suite 1800
                                               Dallas, Texas 75201
                                               (214) 871-2100 – Telephone
                                               (214) 871-2111 – Facsimile

                                               By:    /s/ Christopher J. Moser
                                                     Christopher J. Moser
                                                     State Bar No. 14572500

                                               ATTORNEYS FOR TRUSTEE


TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY COUNSEL - Page 3
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served by
electronic transmission via the CM/ECF system upon all parties registered to receive electronic
notice in this bankruptcy case, and/or regular U.S. mail, postage prepaid, on this 3rd day of June,
2019, on the following:

Office of the U.S. Trustee
110 N. College Ave., Suite 300
Tyler, TX 75702
(Via ECF)

JMV Holdings LLC
1255 W. 15th Street, Suite 135
Plano, TX 75075
(Via regular mail)

Melanie Pearce Goolsby
Pronske Goolsby & Kathman, P.C.
2701 Dallas Pkwy., Suite 590
Plano, TX 75093
(Via ECF)

                                                      /s/ Christopher J. Moser




TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY COUNSEL - Page 4
